DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 (claims 1-4 and 9-13) in the reply filed on 1/7/2022 is acknowledged.  The traversal is on the ground(s) that claims 7-8 should be examined with Group  1 as claims 7-8 recite specific DYRK1A inhibitors and GLP-1R agonist .  This is found persuasive and claims 1-13 are being examined as Group 1. Restriction between Group 1 and 2 is withdrawn. Previously Groups 3 and 4 in the office action of 11/1/2021 is now Groups 2 and 3, respectively.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-14 and 27-32 are pending.
Claims 14 and 27-32 are withdrawn for being drawn to non-elected inventions (i.e., Groups 2-3).
Claims 1-13 are under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 6/30/2020 and 11/19/2021 have been considered. 
Claim Objections
Claim 7 is objected for the use of many abbreviated phrases (INDY, GNF4877, CC-401), which should be described for the first time followed by an abbreviated form placed in a bracket.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Annes et al (US 2013/0023491).
The instantly claimed invention is broadly drawn to a method of increasing cell proliferation in a population of pancreatic beta cells, said method comprising: contacting a population of pancreatic beta cells with a dual-specificity tyrosine phosphorylation-regulated kinase IA (DYRK1A) inhibitor and a glucagon-like peptide-1 receptor (GLP1R) agonist, wherein said contacting is carried out under conditions effective to cause a synergistic increase in cell proliferation in the population of pancreatic beta cells.
The method according to claim 1. The method according to claim 1, wherein said contacting is carried out with a composition comprising both the DYRK1A inhibitor and the GLP1R agonist (claim 4). The method according to claim 1, wherein the DYRK1A inhibitor is selected from the group consisting of harmine, INDY, leucettine-41,  5- #111876756 v2Serial No.: 16/959,390-3- iodotubercidin (5-IT), GNF4877, CC-401, thiadiazine kinase inhibitors, and 
Annes et al teach a method of increasing beta-cell replication comprising contacting inhibitors of DYR1K and GLP-1 or an analog thereof including exendin-4, exenatide, liraglutide or Albiglutide[0210]. They teach that DYR1K inhibitors include 5-IT and they teach with 5-IT with and without GLP-1 or Exendin-4 (Figure 15a 15b and [0028]. Figure 15 shows synergistic response of 5-IT and GLP-1. They teach that adenosine inhibitor to increase beta-cell proliferation 5%, 10%, 20%, or 1 fold or 2 fold or more [0039]. Regarding claim 12, an increase in differentiation of beta-cell proliferation is inherent feature of 5-IT and GLP-1 peptide. They teach that 5-IT treated cells show 40% increase in differentiation as compared 20% in control. They teach that beta-cell replication is at rate of about 3-6% per day [0466]. They teach that ADK inhibitors promote beta-cells proliferation in vitro and in vivo [0474-475]. They teach using islet cells isolated from rats [0428, 0459]. Regarding claim 13, wherein said contacting increases glucose stimulated insulin secretion is inherent feature of an inhibitor of DYRK1A and GLP-1, unless evidence to contrary."[T]he PTO can require an 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-13 iare rejected under 35 U.S.C. 103 as being unpatentable over Annes (IDS, US 2013/0023491) in view of Kumar et al (IDS, J. Med. Chem. 61: 7687-7699, 2018) as evidenced by Wang et al. (IDS, Nature Medicine, 21: 383-388, 2015).
The instantly claimed invention is broadly drawn to a method of increasing cell proliferation in a population of pancreatic beta cells, said method comprising: contacting a population of pancreatic beta cells with a dual-specificity tyrosine phosphorylation-regulated kinase IA (DYRK1A) inhibitor and a glucagon-like peptide-1 receptor (GLP1R) agonist, wherein said contacting is carried out under conditions effective to cause a synergistic increase in cell proliferation in the population of pancreatic beta cells.
The method according to claim 1, wherein said method is carried out ex vivo (claim 2), wherein said method is carried out in vivo (claim 3). The method according to claim 1, wherein said contacting is carried out with a composition comprising both the DYRK1A inhibitor and the GLP1R agonist (claim 4). The method according to claim 1, wherein said contacting increases the number of proliferating pancreatic beta cells in the population by about 4-6% per day (claim 5). The method according to claim 1, wherein said contacting increases the number of proliferating pancreatic beta cells in the population by about 6-10% per day (claim 6). The method according to claim 1, wherein the DYRK1A inhibitor is selected from the group consisting of harmine, INDY, leucettine-41,  5- #111876756 v2Serial No.: 16/959,390-3- iodotubercidin (5-IT), GNF4877, CC-401, thiadiazine kinase inhibitors, and combinations thereof (claim 7). The method according to claim 1, wherein the GLP1R agonist is selected from the group consisting of GLP1 analogs, extendin-4, liraglutide, lixisenatide, semaglutide, and combinations thereof (claim 8). The method according to claim 1, wherein said contacting is carried out with harmine and GLP1(7-
The teachings of Annes et al are summarized above. Annes et al. do not teach DYRK1A as harmine and the do not teach using primary human pancreatic beta-cell proliferation for determining the said beta-cell proliferation.
Kumar et al teach DYRK1A regulates human β-cell proliferation. They used harmine and its analog to enhance human β-cell proliferation. They teach human β-cell proliferation assay to show harmine enhances human β-cell proliferation ( see page 8, results). They show some of harmine analog are better β-cell proliferator than harmine at a lower concentration (page 8, results). They used all β-cell proliferation assay using human pancreatic islets obtained from the NIH/NIDDK (see page 9, B-cell proliferation assay).
Wang et al. DYRK1A inhibitors 5-IT and INDY stimulate pancreatic proliferation and there is no evidence of β-cell death or DNA damage in response to 5-IT or INDY (see pg. 2, right col.). They teach that regeneration of β-cell mass was substantially more rapid in harmine-treated mice that in controls reaching near normal level in only 14 days (pg. 4, left col.). They teach that harmine and INDY induced human β-cell proliferation in in vitro,  and in vivo in mouse PPX model and enhanced glycemic control 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use harmine as a DYRK1A as taught by Kumar et al as evidence by Wang et al in combination with GLP-1 to increase pancreatic beta-cell proliferation as taught by Annes et al. Additionally, one would have been motivated to do so because Kumar et al teach that harmine is DYRK1A inhibitor and functionally equivalent to 5-IT in increasing β-cell proliferation. Further, one would have a reasonable expectation of success in using DYRK1A inhibitor harmine with GLP-1 in increasing β-cell proliferation because Wang et al teach that harmine does not increase beta cell death or DNA damage and Kumar et al teach that harmine at lower concentration increases β-cell proliferation. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/           Primary Examiner, Art Unit 1646